DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/20 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 26 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Support for the structure in claim 26 can be found in Figure 4 of the Specification.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 13-17, 19, 22, 24, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (EP 3 439 394 A1), as disclosed in the IDS.

As to claim 1, ZTE teaches a method for managing an operation mode of a first user equipment (UE) in device-to-device communication (ZTE, [0094], a method for a UE to perform V2X (device to device) communication), comprising: 
transmitting, by the first UE, a request message to a base station to indicate the first UE is switching from a base station scheduling mode to a peer UE scheduling mode (ZTE, [0095-96], a UE sending information indication (requesting) to switch to a PC5 (where devices/peers schedule D2D communication); and 
(ZTE, [0097], receiving a V2X communication resource pool via an RRC connection reconfiguration message (acknowledging the switch)).

As to claim 2, ZTE teaches wherein the peer UE scheduling mode comprises: allocating, by a second UE, resources for the device-to-device communication for the first UE, wherein the resources are allocated using a direct communication interface between the first UE and the second UE, a sidelink interface between the first UE and the second UE, or any combination thereof (ZTE, [0036] Fig 1, the V2X communication resource pool can be sent via sidelink from another UE).

As to claim 5, ZTE teaches wherein the second UE comprises a roadside unit (RSU) (ZTE, Fig 1, the second UE is a RSU).


As to claim 11, ZTE teaches further comprising: performing, by the first UE, a handover from the base station to another base station; and maintaining, by the first UE, the peer UE scheduling mode (ZTE, [0073]-[0079], Performing a handover between eNB where the PC5 resource is passed along (maintained)).

As to claim 13, ZTE teaches wherein the acknowledgement message includes a resume identifier (ZTE, [0096-97], the response identifies the resources to resume).

As to claim 14, ZTE teaches wherein the request message is a radio resource control message (ZTE, [0097] a RRC message) .

As to claim 15, ZTE teaches wherein the device-to-device communication comprises vehicle-to-everything (V2X) communication (ZTE, [0094], a method  for a UE to perform V2X (device to device) communication).

As to claim 16, ZTE teaches a first user equipment (UE) to manage an operation mode of the first UE in device-to-device communication (ZTE, [0094], a UE to communicate in PC5 in a D2D manner Fig 1), comprising: a processor; memory coupled with the processor, the processor configured to 
transmit a request message to a base station to indicate the first UE is switching from a base station scheduling mode to a peer UE scheduling mode (ZTE, [0095-96], a UE sending information indication (requesting) to switch to a PC5 (where devices/peers schedule D2D communication); and 
receive an acknowledgment message from the base station indicating a state change to allow the peer UE scheduling mode (ZTE, [0097], receiving a V2X communication resource pool via an RRC connection reconfiguration message (acknowledging the switch)).

As to claim 17, ZTE teaches wherein the peer UE scheduling mode comprises: a second UE allocating resources for the device-to-device communication for the first UE, wherein the resources are allocated using a direct communication interface between the first UE and second UE, or a sidelink interface between the first UE and the second UE, or any combination thereof (ZTE, [0036] Fig 1, the V2X communication resource pool can be sent via sidelink from another UE).

As to claim 19, ZTE teaches wherein the request message includes an identifier for the second UE (ZTE, [0096-97], the response identifies the resources to use for the D2D communication (identifying the other device)).

As to claim 22, ZTE teaches wherein the processor is further configured to: perform a handover from the base station to another base station; and maintain the peer UE scheduling mode (ZTE, [0073]-[0079], Performing a handover between eNB where the PC5 resource is passed along (maintained)).

As to claim 24, ZTE teaches wherein the acknowledgment message includes a resume identifier (ZTE, [0096-97], the response identifies the resources to resume).

As to claim 27, ZTE teaches a method for managing an operation mode of a first user equipment (UE) in device-to-device communication by a base station (ZTE, [0094], a method for a eNB to perform V2X (device to device) communication), comprising: 
receiving, by the base station, a request message from the first UE to indicate the first UE is switching from a base station scheduling mode to a peer UE scheduling mode (ZTE, [0095-96], a UE sending information indication (requesting) to switch to a PC5 (where devices/peers schedule D2D communication); 
transmitting, by the base station, an acknowledgment message to the first UE indicating a state change to allow the peer UE scheduling mode (ZTE, [0097], receiving a V2X communication resource pool via an RRC connection reconfiguration message (acknowledging the switch)); and 
maintaining, by the base station, a connection state of the first UE while  the first UE is in the peer UE scheduling mode (ZTE, [0097], the UE connection and resource is maintained for the communication).

As to claim 28, ZTE teaches further comprising: performing, by the base station, at least one type of authorization of the peer UE scheduling mode based on an identifier for a second UE (ZTE, [0097],a resource for the d2d (identifying the other device) is given (increased) from a pool of resources).

As to claim 29, ZTE teaches wherein performing the at least one type of authorization comprises: increasing or decreasing, by the base station, resources allocated to the second UE for peer UE scheduling mode operation  (ZTE, [0097],a resource for the d2d (identifying the other device) is given (increased) from a pool of resources).

As to claim 30, ZTE teaches wherein the request message includes the identifier for the second UE (ZTE, [0096-97], the response identifies the resources to use for the D2D communication (identifying the other device)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE as applied to claims above, and further in view of Jiao et al (Pub No: 2015/0223279).

As to claim 10, ZTE teaches a UE scheduling mode is allowed.
ZTE does not teach receiving, by the first UE, an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed.
However, Jiao teaches receiving, by the first UE, an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed (Jiao, [0065][0070], the UE obtains a D2D area identifier indicating the area which D2D coverage is allowed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of ZTE and Jiao to use an area identifier because it allows for D2D communication to exist in a cellular system where resources are obtained (Jiao, [0007][0008])

As to claim 25, ZTE teaches a UE scheduling mode is allowed.
ZTE does not teach receiving, by the first UE, an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed.
However, Jiao teaches receiving, by the first UE, an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed (Jiao, [0065][0070], the UE obtains a D2D area identifier indicating the area which D2D coverage is allowed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of ZTE and Jiao to use an area identifier because it allows for D2D communication to exist in a cellular system where resources are obtained (Jiao, [0007][0008])

As to claim 26, ZTE teaches an apparatus for managing an operation mode of a user equipment (UE) in device-to-device communication (ZTE, [0094], a UE to communicate in PC5 in a D2D manner Fig 1), comprising: means for sending a request message to a base station to indicate the UE is switching from a base station scheduling mode to a peer UE scheduling mode (ZTE, [0095-96], a UE sending information indication (requesting) to switch to a PC5 (where devices/peers schedule D2D communication); means for receiving an acknowledgment message from the base station indicating a state change to allow the peer UE scheduling mode (ZTE, [0097], receiving a V2X communication resource pool via an RRC connection reconfiguration message (acknowledging the switch)); 
ZTE does not explicitly teach means for receiving an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed.
However, Jiao teaches means for receiving an area identifier from the base station, the area identifier indicating an area in which the peer UE scheduling mode is allowed (Jiao, [0065][0070], the UE obtains a D2D area identifier indicating the area which D2D coverage is allowed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of ZTE and Jiao to use an area identifier because it allows for D2D communication to exist in a cellular system where resources are obtained (Jiao, [0007][0008])

Allowable Subject Matter
Claims 3, 4, 6-9, 12, 18, 20-21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XU et al (Pub No: 2018/0279095). (Fig 6, [0084])
BYUN et al (Pub No: 2019/0045405) (Fig 6, 9 [108-112])
Chen (Pub No: 20200137538) ([0032][0064][0065]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469